Citation Nr: 0738449	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-38 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease due 
to head trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2007, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  At the hearing, the veteran submitted 
additional evidence accompanied by a waiver of his right to 
have this evidence initially considered by the RO.  


FINDING OF FACT

The veteran's currently diagnosed Parkinson's disease is at 
least as likely as not etiologically related to head trauma 
he sustained in combat during service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the fully favorable finding with regard to the 
issue of entitlement to service connection for Parkinson's 
disease, the Board finds that no further discussion of VCAA 
compliance is necessary.  In addition, the Board observes 
that the veteran was provided with the requisite notice with 
respect to the disability-rating and effective-date elements 
of his claim in a September 2007 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007).

The service medical records show that the veteran sustained 
multiple injuries, including "[w]ounds, [to the] occiput, 
with loss of substance of scalp," during combat in April 
1968.  A December 1968 narrative summary noted that the 
veteran was treated initially at the 45th Surgical Hospital 
where he was given eight units of blood and his "shocky 
condition" was stabilized.  The summary further noted that 
overlying the occiput, there was a residual small defect 
devoid of hair covering.  

After service, the veteran underwent a VA examination in July 
1969.  The report notes that the examination of the scalp 
revealed a one and one-half inch by one inch depressed scar 
in the occipital area that was devoid of hair.  The examiner 
noted that the scar was non-tender, but there was a very 
noticeable defect in the skull.  The radiographic report 
noted that x-rays of the skull revealed no evidence of old or 
recent bony injury or disease in the bony structures.  On the 
left side of the head and in the soft tissues and posteriorly 
were several very minute metallic foreign bodies.  

The private medical evidence of record shows that the veteran 
was diagnosed with Parkinson's disease in November 1999. 

In a November 1999 letter, Dr. D.C. reported that the veteran 
sustained a head injury during service, and he indicated that 
the veteran had residual shrapnel in his head, which made 
magnetic resonance imaging (MRI) of the veteran's head 
impossible.  Dr. D.C. noted that the veteran reported a 
family history of a mother with essential tremor, a maternal 
aunt with a tremor, the type unknown, and a paternal great 
aunt with Parkinson's disease.  

In a March 2000 report, Dr. G.D. reported that a computed 
tomography (CT) scan of the veteran's head revealed a low 
attenuation, high posterior right parietal lobe infarct that 
he indicated would be consistent with the veteran's history 
of head trauma during service. 

In a June 2003 letter, Dr. A.N. reported that the veteran 
sustained a severe head injury during service.  Dr. A.N. 
maintained that the head injury may or may not have caused 
the Parkinson's disease.  Dr. A.N. enclosed an article that 
he noted suggested that severe head trauma or even mild head 
trauma with loss of consciousness was correlated with later 
development of Parkinson's disease.  In an October 2003 
letter, Dr. A.N. further indicated that Parkinson's disease 
was extremely rarely inherited.  Dr. A.N. maintained that 
since the veteran had no family history of Parkinson's 
disease, his condition was not inherited.  

In a September 2004 letter, Dr. R.W. reported that the 
veteran was recently screened for inclusion into a clinical 
trial for Parkinson's disease.  Dr. R.W. indicated that as 
part of the trial, a brain MRI was performed.  Dr. R.W. noted 
that pursuant to the reading of the neuroradiologist, the 
veteran had bi-occipital encephalomalacia, presumably post-
traumatic related to the shrapnel injury.  Dr. R.W. 
maintained that as a result of this finding, the veteran was 
excluded from the trial.  

The January 2005 VA examination report shows that the 
examiner reviewed the claims file.  The examiner maintained 
that there was no mention of a significant intracranial 
injury nor was there any indication that the veteran was ever 
unconscious from a head injury in the service medical 
records.  The examiner noted Dr. R.W.'s September 2004 letter 
and commented that it was not absolutely clear how the 
veteran could have undergone an MRI unless the shrapnel 
fragments had either been extruded over the course of time or 
removed.  The examiner also noted Dr. G.D.'s March 2000 
report and commented that Dr. G.D. had attributed the 
findings to trauma for reasons not absolutely clear to the 
examiner.  The examiner maintained that these findings could 
just as likely be from cerebrovascular disease as the veteran 
had documented cardiovascular disease.  The examiner opined 
that the veteran did not sustain a significant intracranial 
injury in Vietnam, but rather that the injury was to the 
scalp.  The examiner concluded that the veteran's 
Parkinsonism was not due to a brain injury.  

In a June 2007 letter, Dr. R.W. opined that "more likely 
than not the [veteran's] head injury that he sustained during 
service could possibly be related to his current neurological 
condition" [Parkinson's disease].

At the hearing, the veteran provided sworn testimony that he 
was rendered unconscious for three days from the explosion in 
which he sustained his multiple wounds.  The veteran's 
documented wound to the scalp was incurred in combat and he 
was described at one point as "shocky."  An explosion 
causing the injuries the veteran sustained is consistent with 
a conclusion that some period of unconsciousness likely 
occurred.  Of record is only a narrative summary of the 
events surrounding the veteran's initial hospitalization and 
treatment for his substantial combat wounds.  There are no 
underlying clinical records of treatment the veteran received 
as a search for records from hospitals the veteran identified 
he received treatment from was negative, according to a 
September 2004 report from the National Personnel Records 
Center.  Consequently, the Board finds that the narrative 
summary does not rise to the level of clear and convincing 
evidence that the veteran's recollection of having been 
rendered unconscious from the explosion is incredible. 

Essentially, there are private medical opinions indicating 
that the veteran suffered a head injury in service which at 
least as likely as not resulted in the veteran's current 
Parkinson's disease.  There is also an opinion from a VA 
examiner concluding that the veteran did not suffer a 
significant head injury in service and therefore his 
Parkinson's disease is not related to service.  The crux of 
the VA examiner's opinion is that the CT scan which showed 
findings consistent with a head injury "could just as likely 
be from cerebrovascular disease."  Such does not suggest 
that the finding of head trauma is implausible, only that 
there is another equally valid explanation for the findings.   

To establish service connection, the claim need not be proven 
by a preponderance of the evidence; rather, the evidence need 
only be in equipoise.  The mandate to accord the benefit of 
the doubt is triggered when the evidence has reached such a 
stage of balance.  In this matter, the Board is of the 
opinion that this point has been attained with respect to a 
finding that the veteran suffered a head injury in service 
which as likely as not caused his Parkinson's disease.  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

Accordingly, the Board finds that service connection is in 
order for Parkinson's disease.


ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


